 Case 2:18-cv-06742-RGK-PJW Document 83 Filed 10/17/18 Page 1 of 3 Page ID #:3390



 1   Paul J. Cambria, Jr. (CA 177957)
 2
            pcambria@lglaw.com
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 4
     Buffalo, New York 14202
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
 6
     Attorneys for Michael Lacey
 7

 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   In the Matter of the Seizure of:     Case No. 2:18-cv-06742-RGK-PJW
12 Any and all funds held in Republic     CLAIMANT MICHAEL LACEY’S
13 Bank of Arizona Account(s) xxxx1889,   JOINDER IN JAMES LARKIN’S
   xxxx2592, xxxx1938, xxxx2912, and,
14 xxxx2500.                              OPPOSITION TO GOVERNMENT’S
                                          MOTION TO STAY CIVIL CASE
15

16
                                          Assigned to Hon. R. Gary. Klausner
17

18

19

20
21

22

23

24

25

26

27

28

     3421762_1
     064037.0003
 Case 2:18-cv-06742-RGK-PJW Document 83 Filed 10/17/18 Page 2 of 3 Page ID #:3391


 1   TO THE COURT AND ALL COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE THAT Claimant Michael Lacey, by and through his
 3   counsel, will and hereby does join in James Larkin’s Opposition to Government’s Motion
 4   to Stay Civil Case (“Opposition”) (Doc. 80), and adopts all of the positions set forth in the
 5   Opposition as if fully set forth herein. Mr. Lacey joins in the Motion because he is “so
 6   similarly situated [to Mr. Larkin] that filing an independent motion would be redundant.”
 7   Tatung Co., Ltd. v. Shu Tze Hsu, 217 F. Supp. 3d 1138, 1151 (C.D. Cal. 2016).
 8   Consequently, all of the arguments made in the Opposition apply with equal force to Mr.
 9   Lacey.
10

11   DATED: October 17, 2018                Respectfully submitted,
12
                                            Paul J. Cambria, Jr.
13                                          Lipsitz Green Scime Cambria LLP
14

15
                                            By: /s/ Paul J. Cambria, Jr.
16
                                                Paul J. Cambria, Jr.
17                                              Attorneys for Michael Lacey
18

19

20

21

22

23

24

25

26

27

28
 Case 2:18-cv-06742-RGK-PJW Document 83 Filed 10/17/18 Page 3 of 3 Page ID #:3392


 1                                CERTIFICATE OF SERVICE
 2

 3
            I hereby certify that on October 17, 2018, I filed the foregoing with the United States
     District Court for the Central District of California using the CM/ECF system.
 4

 5
            I hereby certify that on October 17, 2018, a copy of the foregoing was also delivered
     to the following via CM/ECF:
 6

 7         JOHN K. KUCERA, ESQ.
           Assistant U.S. Attorney
 8         U.S. Attorney’s Office
 9         Asset Forfeiture Section
           312 North Spring Street
10         Los Angeles, CA 90012
11

12

13   Dated:       Buffalo, New York
                  October 17, 2018
14

15                                           /s/April L. Kelly
                                             April L. Kelly
16

17

18

19

20

21

22

23

24

25

26

27

28
